DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 12-14-2021 has been entered into the record.  Claims 1-3,  5, 7, 9, 11, 12, 13, 14, 15, 16, 25, 29-31, 39, 41, 42 and 52-66 are pending and under examination.

Change of Examiner
The examiner in charge of this Application has changed.  Please address all future correspondence to Examiner Patricia Duffy, Art Unit 1645.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 42 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 42, the claim recite “preferably” and as such is indefinite as it is unclear if the claim is so limited.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39 and  52-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to naturally occurring Streptococcus pneumonia microparticles without significantly more. The claim(s) recite(s). This judicial exception is not integrated into a practical application because the addition of standard pharmaceutically acceptable carriers is nothing more than to attempt to generically link the product of nature to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the non-statutory subject matter the claims are drawn to a  genus of characterized S. pneumoniae microparticles that are naturally produced by culturing the bacterium on solid media (see page 21 of the specification). the membrane derived microparticles comprise a naturally occurring combination of lipids, proteins and polysaccharides.  The microparticles can be isolated from culture cells although reflects the “hand of man” in its isolation, the isolation does not confer a marked structural difference from the naturally occurring product.  The placement in a carrier or adjuvant does not appear to be  not markedly different as the microparticles would be expected to possess conventional TLR2 activating properties due to the presence of surface teichoic acids, lipoteichoic acids and peptidoglycans all of which can act as an adjuvant.   The term adjuvant is not defined in the specification and does not distinguish from these molecules which are expected to be present in the bacterial and microparticles derived therefrom.  Eligibility requires more than the hand of man, to be eligible the claimed product must be both non-naturally occurring and markedly different from naturally occurring products (see page 1, third full paragraph).   In the instant case the claimed microparticles do not markedly structurally differ from that found in nature that naturally comprise the claimed protein components.  The isolation of the microparticle from the intact bacterium does not provide a marked structural difference of the microparticle from that which is naturally occurring.  The isolation does not confer a marked difference on the polypeptide per se.  As such, the claimed product is not patent eligible see analgous rationale in Association for Molecular Pathology v Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013)) set forth for isolated nucleic acids.  The claimed composition comprising the isolated polypeptide fragment does not meet the criteria as it merely combines the isolated polypeptide fragment with naturally occurring adjuvants such as CpG, cytokines and lipopolysaccharides.  The term “recombinant” would also not confer a structural difference with respect to the naturally occurring polypeptide containing microparticles as the means of producing such again would not appear to confer a marked structural difference from the naturally occurring structure/sequence of the claims without more.  With respect to the elements recited in addition to the judicial exception of a naturally occurring polypeptide or fragment thereof, the following is found: (1) it recited at a high level of generality such that substantially all practical applications of the judicial exception is covered and/or (2) it recites an element that is well understood, purely conventional or routine in the field of biotechnology.  The claimed composition is also merely a combination of natural products (1) isolated recombinant polypeptide fragment and (2) an adjuvant. Funk Brothers Seed Co. v. Kalo Inoculant Co., 33 U.S. 127 (1948).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 11-16, 25, 29, 31, 52, 53, 54, 55 and 57-58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Covacci et al (US 2011/0275132, November 10, 2011).
Covacci et al teach S. pneumoniae TGIR4 (serotype 3 strain of the specification) incubated on tryptic soy agar supplemented with 5% mutton blood.  Harvested bacteria from about 10 plates was placed in phosphate buffered saline for a wash (see paragraph [0428]).  The specification teaches the isolation of microparticles and characterization from strain TIGR4 using the same methodology at Table 1, pages 16-17, Example 1, page 24 and page 166 first paragraph of the specification.  Inasmuch as, the S. pneumoniae TIGR4 strain of bacteria, grown on blood agar plates and suspended in phosphate buffered saline is the same bacterium produced by the same method steps, the suspension of the bacterium in phosphate buffered saline inherently comprises the microparticles comprising the all the claimed proteins and characteristics and endogenous adjuvant.

Status of Claims
Claims 41 and 59-66 are allowable over the art of record.  All other pending claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645